NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              THOMAS G. LANDRETH,
                 Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-2260
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-00476-PEC, Judge Patricia E. Campbell-
Smith.
                ______________________

               Decided: January 10, 2020
                ______________________

   THOMAS G. LANDRETH, Hoquiam, WA, pro se.

    ISAAC B. ROSENBERG, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM.
                  ______________________

   Before LOURIE, MOORE, and REYNA, Circuit Judges.
2                                 LANDRETH v. UNITED STATES




PER CURIAM.
    Thomas Landreth appeals from the decision of the
United States Court of Federal Claims (“the Claims Court”)
dismissing his complaint for lack of subject matter jurisdic-
tion. See Landreth v. United States, No. 1:18-cv-00476, 144
Fed. Cl. 52, 54–55 (July 24, 2019) (“Decision”). Because the
Claims Court did not err in its dismissal of Landreth’s com-
plaint, we affirm.
                       BACKGROUND
    The Quinault Indian Nation (“the Tribe”) is a federally
recognized tribe in Washington state. The Quinault Res-
ervation is located on the Olympic Peninsula and was es-
tablished in 1855 by the Treaty of Olympia.
    Thomas Landreth is a resident of Washington. In his
complaint, Landreth represented that he owns private
property within Olympic National Park that abuts Lake
Quinault, which is also located on the Olympic Peninsula.
Landreth alleged that “for more than a decade, the
Quinault Indian Tribe has increasingly asserted jurisdic-
tion and control over this navigable waterway, forcing out
the public and non-tribal property owners,” and that since
April 2013, the Tribe has “restricted all uses of the lake for
non-tribal members.” See Amended Complaint, Landreth
v. United States, No. 1:18-cv-00476 (Fed. Cl. Oct. 19, 2018),
ECF No. 12 (“Complaint”).
    After a series of dismissals from state and federal
courts in Washington, Landreth filed a complaint in the
Claims Court naming the United States as defendant.
Landreth’s complaint includes several causes of action, in-
cluding deprivation of Landreth’s property rights by vari-
ous trespassory actions taken by the Quinault Tribe,
conversion of parts of Lake Quinault by the Tribe, tortious
interference with property, private nuisance, violations of
the U.S. Constitution, and violations of various federal and
Washington state laws. Complaint at 28–40.
LANDRETH v. UNITED STATES                                  3



    Landreth’s complaint relies on three bases for Claims
Court jurisdiction: the Tucker Act, 28 U.S.C. § 1491(a); the
Indian Tucker Act, 28 U.S.C. § 1505; and the Act of March
3, 1891, ch. 538, 26 Stat. 851 (1891) (“the 1891 Act”). Com-
plaint at 3–4. Landreth’s complaint requests various forms
of declaratory and injunctive relief, including a declaration
that the Tribe has no rights to the lakebed or waters of
Lake Quinault and an injunction prohibiting the Tribe
from restricting public access to the lake. Id. at 41–42.
Landreth also requests “monetary damages related to the
loss of use of legally obtained real property and the tres-
pass by the Quinault Indian Tribe.” Id. at 42.
    The government filed a motion to dismiss Landreth’s
complaint under Rule 12(b)(1) of the Rules of the United
States Court of Federal Claims for lack of subject matter
jurisdiction, which the Claims Court granted. First, the
court determined that it lacked jurisdiction under the
Tucker Act and the Indian Tucker Act because Landreth’s
claims are more properly against the Tribe, not the United
States. Decision, 144 Fed. Cl. at 55. Second, the court de-
termined that it lacked jurisdiction over Landreth’s re-
quests for declaratory relief because the Claims Court
lacks authority to issue declaratory judgments. Id. Fi-
nally, with respect to the 1891 Act, the court determined
that the Act prohibits claims “for any depredation which
shall be committed after the passage thereof.” Id. (quoting
26 Stat. 851, 852).
    Landreth appealed. We have appellate jurisdiction un-
der 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review dismissals by the Claims Court for lack of
jurisdiction de novo. Frazer v. United States, 288 F.3d
1347, 1351 (Fed. Cir. 2012). A plaintiff bears the burden of
establishing jurisdiction by a preponderance of the evi-
dence. Taylor v. United States, 303 F.3d 1357, 1359 (Fed.
Cir. 2002). While pro se plaintiffs are entitled to a liberal
4                                 LANDRETH v. UNITED STATES




construction of their complaint, see Haines v. Kerner, 404
U.S. 519, 520 (1972), the leniency afforded pro se litigants
with respect to mere formalities does not relieve them of
jurisdictional requirements, Kelley v. Sec’y, U.S. Dep’t of
Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987).
    The Tucker Act provides the Claims Court with juris-
diction over claims “against the United States founded ei-
ther upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express
or implied contract with the United States, or for liqui-
dated or unliquidated damages in cases not sounding in
tort.” 28 U.S.C. § 1491. To pursue a claim under the
Tucker Act, a plaintiff must identify and plead a “substan-
tive right for money damages against the United States
separate from the Tucker Act.” Todd v. United States, 386
F.3d 1091, 1094 (Fed. Cir. 2004).
    On appeal, Landreth argues that his claims are based
on the Takings Clause of the Fifth Amendment and that
the Claims Court has jurisdiction over them under the
Tucker Act. Landreth appears to argue that his claims are
against the United States for purposes of Tucker Act juris-
diction because the United States is a trustee for the Tribe
under the Treaty of Olympia. Thus, in Landreth’s view,
the government is responsible for acts taken by the Tribe.
     The government responds that Landreth’s complaint
fails to allege a taking at all, and to the extent that it may
be interpreted to do so, the complaint fails to allege a claim
against the United States as required by the Tucker Act.
At most, the government argues, the complaint alleges a
deprivation of Landreth’s property rights by the Tribe
alone.
    We agree with the government that Landreth’s com-
plaint fails to allege a taking by the United States suffi-
cient to confer on the Claims Court jurisdiction under the
Tucker Act. While it is “undisputed that the Takings
Clause of the Fifth Amendment is a money-mandating
LANDRETH v. UNITED STATES                                   5



source for purposes of Tucker Act jurisdiction,” Jan’s Heli-
copter Service, Inc. v. F.A.A., 525 F.3d 1299, 1309 (Fed. Cir.
2008), Landreth’s complaint fails to mention the Takings
Clause or the Fifth Amendment at all. Further, every act
described in the complaint is alleged to have been commit-
ted by the Tribe, not by the United States, and the com-
plaint fails to allege facts sufficient to establish
responsibility of the United States for acts taken by the
Tribe. While acts of third parties can sometimes give rise
to viable takings claims against the United States, see A &
D Auto Sales, Inc. v. United States, 748 F.3d 1142, 1153
(Fed. Cir. 2014), Landreth’s complaint does not allege any
facts plausibly establishing an agency relationship be-
tween the Quinault Tribe and the United States, or that
the United States induced the Tribe to act. And while there
exists a “general trust relationship between the United
States and the Indian people,” United States v. Mitchell,
463 U.S. 206, 225 (1983), Landreth has not demonstrated
why the United States, as trustee, should be liable for the
alleged wrongful acts of its beneficiary.
     In any event, as noted by the government, even if
Landreth’s complaint alleges a takings claim, it cannot suc-
ceed. The complaint is predicated on alleged wrongful acts
of the Tribe. However, “[a] takings claim cannot be found
on the theory that the United States has taken unlawful
action.” Moody v. United States, 931 F.3d 1136, 1142 (Fed.
Cir. 2019). Therefore, even if the United States were re-
sponsible for the alleged wrongful acts of the Tribe as
Landreth argues, the complaint still fails to allege a viable
takings claim because “complaints about the wrongfulness
of [] government action are [] not properly presented in the
context of a takings claim.” Id. (internal quotation omit-
ted).
    The Claims Court also properly determined that it
lacks jurisdiction over Landreth’s other claims. First, to
the extent that Landreth characterizes the Treaty of 1855
as a contract between the United States and the Tribe, it
6                                 LANDRETH v. UNITED STATES




cannot provide a basis for the Tucker Act’s contract-based
jurisdiction at least because Landreth has not alleged that
he was a party to the alleged contract or in privity with a
party that was. Second, Landreth argues that the Indian
Civil Rights Act, 25 U.S.C. § 1302, confers the Claims Court
jurisdiction over his constitutional claims against the
Tribe. However, the Indian Civil Rights Act “does not im-
port duties on the federal government or its employees”
and cannot be interpreted as money-mandating for pur-
poses of Tucker Act jurisdiction. Wopsock v. Natchees, 454
F.3d 1327, 1333 (Fed. Cir. 2006). Finally, we agree with
the government that the Claims Court correctly deter-
mined that the 1891 Act prohibits claims based on depre-
dations occurring after passage of the Act.
    Finally, after briefing, Landreth filed a motion to sup-
plement the record. We normally do not consider material
submitted after briefing unless it was previously unavaila-
ble. Therefore, Landreth’s motion is denied.
                       CONCLUSION
     We have considered Landreth’s remaining arguments
but find them unpersuasive. For the foregoing reasons, we
affirm the Claims Court’s dismissal of this case.
                       AFFIRMED
                          COSTS
    The parties shall bear their own costs.